NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted January 17, 2014
                                Decided January 17, 2014

                                         Before

                      RICHARD D. CUDAHY, Circuit Judge 

                      FRANK H. EASTERBROOK, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

No. 13‐1532

UNITED STATES OF AMERICA,                       Appeal from the United States 
     Plaintiff‐Appellee,                        District Court for the Southern District
                                                of Illinois.
      v.
                                                No. 4:12CR40098‐001
LOUISE K. SAINE,
     Defendant‐Appellant.                       J. Phil Gilbert,
                                                Judge.

                                       O R D E R

        On three occasions in 2012, informants bought powder or crack cocaine from
Louise Saine near a church in Mount Vernon, Illinois. Saine pleaded guilty to three
counts of distribution, 21 U.S.C. § 841(a)(1). Prior felony convictions for delivery of a
controlled substance made Saine a career offender, see U.S.S.G. § 4B1.1(a), with a
guidelines imprisonment range of 188 to 235 months. The district court sentenced her to
a total of 108 months. She filed a notice of appeal, but her appointed lawyer asserts that
the appeal is frivolous and moves to withdraw under Anders v. California, 386 U.S. 738,
744 (1967). Saine did not accept our invitation to comment on counsel’s motion. See CIR.
R. 51(b). We confine our review to the potential issues discussed in counsel’s facially
adequate submission. See United States v. Schuh, 289 F.3d 968, 973 (7th Cir. 2002). 
No. 13‐1532                                                                            Page 2


       Counsel explains that Saine does not wish to challenge her guilty pleas. Thus
counsel appropriately omits discussion about the adequacy of the plea colloquy and the
voluntariness of the pleas. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012);
United States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002).

        Counsel first questions whether Saine could argue that it was error for the
district court to apply the career‐offender guideline. See U.S.S.G. § 4B1.1(a). We agree
with counsel that an appellate claim would be frivolous; Saine already had incurred
three convictions in Illinois for delivery of a controlled substance, 720 ILCS 570/401, and
two was enough to make her a career offender when she committed the federal
trafficking crimes, see U.S.S.G. §§ 4B1.1(a) & cmt. n.1, 4B1.2(b); United States v. Black, 636
F.3d 893, 898 (7th Cir. 2011). Moreover, the district court recognized that it could
sentence Saine as if she was not a career offender, see United States v. Corner, 598 F.3d
411, 416 (7th Cir. 2010) (en banc), but the court declined to exercise that discretion. 

       Counsel also evaluates whether Saine could argue that her concurrent prison
sentences are unreasonably long and concludes that this potential claim would be
frivolous. We agree. The overall term is more than six years below the guidelines
minimum and is presumptively reasonable. See Rita v. United States, 551 U.S. 338, 347
(2007); United States v. Womack, 732 F.3d 745, 747 (7th Cir. 2013). Nothing in the record
warrants an exception to that presumption. The district court considered the sentencing
factors in 18 U.S.C. § 3553(a), noting Saine’s history of mental and physical abuse, her
difficult life, and the potential for a within‐guidelines sentence to be a de facto life
sentence given that she was 54 years old. The court also discussed her lengthy criminal
history, the need to protect the public from future crimes, and her repeated returns to
cocaine sales. See id. § 3553(a)(1), (a)(2)(A), (a)(2)(B), (a)(2)(C). This was an adequate
explanation for the below‐guidelines sentence.

       Accordingly, we GRANT counselʹs motion to withdraw, DENY Saine’s motion
for the appointment of substitute counsel, and DISMISS the appeal.